Case 0:19-cv-61937-WPD Document 42 Entered on FLSD Docket 04/03/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                                       Case No. 0:19-cv-61937-WPD

  GINA SIGNOR,

                 Plaintiff

  v.

  SAFECO INSURANCE COMPANY OF ILLINOIS,

              Defendant.
  __________________________________________/

                             ORDER DENYING MOTION TO STAY

         THIS CAUSE is before the Court on Defendant’s Motion to Stay [DE 41] (the

  “Motion”). The Court has carefully considered the Motion and is otherwise fully advised in the

  premises.

         A court has broad discretion in determining whether to grant a stay. See Ortega Trujillo

  v. Conover & Co. Commc’ns, 221 F.3d 1262, 1264 (11th Cir. 2000). The Court does not find

  good cause nor exceptional circumstances warranting a stay of this action. The Court notes that

  oral argument in Roth v. GEICO General Insurance Company, No. 19-11652 (11th Cir.) is set

  for the week of June 8, 2020; however, it is unknown when the Eleventh Circuit will issue its

  ruling. Moreover, it is uncertain that such ruling will resolve this case.

          Accordingly, it is hereby ORDERED AND ADJUDGED that the Motion to Stay [DE

  41] is DENIED.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 3rd day of April, 2020.
Case 0:19-cv-61937-WPD Document 42 Entered on FLSD Docket 04/03/2020 Page 2 of 2




  Copies furnished to:
  Counsel of record
